COVINGTON, Judge.
This is an appeal by defendant from a judgment on a rule for injunctive relief brought by the plaintiff, Sarah Watson Carter, against her former husband, Charles Robert Carter. The judgment enjoined the defendant from withdrawing the proceeds from described certificates of deposit claimed to be community property and from removing the certificates from the State. The defendant was also enjoined from entering certain safe deposit boxes until the contents thereof could be inventoried.
The injunctive relief sought is but another incidental matter to a divorce action instituted in May of 1979 by plaintiff. In connection with the divorce action there have been a number of court appearances by the parties involving child custody, child support, alimony and contempt of court. This aspect of the suit, however, is only concerned with the injunctive relief granted on March 27, 1980.
*215There is no merit to this appeal. The law specifically provides that in divorce actions either the husband or the wife may obtain injunctive relief, without bond, prohibiting the other party from alienating or encumbering community property. LSA-C. C.P. art. 3944; see also LSA-C.C. art. 149. The evidence presented to the Family Court on this rule by the wife was uncontrovert-ed. The Family Court properly granted the relief sought by Mrs. Carter. We affirm at appellant’s costs.
AFFIRMED.